Title: Thomas Jefferson to José Corrêa da Serra, 25 November 1817
From: Jefferson, Thomas
To: Corrêa da Serra, José


                    
                        Dear Sir
                        Poplar Forest
Nov. 25. 17.
                    
                    I am highly gratified by the interest you take in our Central college, and the more so as it may possibly become an inducement to pass more of your time with us. it is even said you had thought of engaging a house in it’s neighborhood. but why another house? is not one enough? and especially one whose inhabitants are made so happy by your becoming their inmate? when you shall have a wife and family wishing to be to themselves, then the question of another house may be taken ad referendum. I wish Doctr Cooper could have the same partialities. he seems to have misunderstood my last letter. in the former I had spoken of opening our Physical school in the spring of 19. but learning that that delay might render his engagement uncertain the Visitors determined to force their preparations so as to recieve him by midsummer next, and so my letter stated. in one I now write I recall his attention to that circumstance. but his decision will no doubt be governed by the result of the proposition to permit the medical students of Philadelphia to attend him. I can never regret any circumstance which may add to his well-being, for I most sincerely wish him well. that himself and mrs Cooper will be happier in the society of Philadelphia, cannot be doubted. it would be flattering enough to us to be his second choice. I find from his information that we are not to expect to obtain in this country either a classical or mathematical professor of the 1st order: and as our institution cannot be raised above the common herd of academies, colleges Etc already scattered over our country, but by supereminent professors, we have determined to accept of no mediocrity, and to seek in Europe for what is eminent. we shall go to Edinburg in preference, because of the advantage to students of recieving communications in their native tongue; and because peculiar and personal circumstances will enable us to interest Dugald Stewart and Professor Leslie of that College in procuring us subjects of real worth and eminence. I put off writing to them for a Classical & Mathematical professor, only until  I see what our legislature, which meets on Monday next, is disposed to do, either on the question singly of adopting our College for their University, or on that of entering at once on a general system of instruction, for which they have for some time been preparing. for this last purpose I have sketched, and put into the hands of a member a Bill delineating a practicable plan, entirely within the means they already have on hand, destined to this object. my bill proposes 1st Elementary schools in every county, which shall place every housholder within 3. miles of a school. 2. district Colleges, which shall place every father within a day’s ride of a College where he may dispose of his son. 3. an University in a healthy and central situation, with the offer of the lands, buildings & funds of the Central college, if they will accept that place for their establishment. in the 1st will be taught reading, writing, common arithmetic, and general notions of geography. in the 2d Antient & Modern languages geography fully, a higher degree of numerical arithmetic, mensuration and the elementary principles of navigation. in the 3d all the useful sciences in their highest degree. to all of which is added a selection from the elementary schools of subjects of the most promising genius whose parents are too poor to give them further education, to be carried, at the public expence thro’ the Colleges & University. the  object is to bring into action that mass of talents which lies buried in poverty in every country, for want of the means of developement, and thus give activity to a mass of mind, which, in proportion to our population, shall be the double or treble of what it is in most countries. the expence of the elementary schools for every county is proposed to be levied on the wealth of the county, and all children, rich and poor to be educated at these 3. years gratis. the expence of the colleges and University, admitting two professors to each of the former, and 10. to the latter, can be compleatly & permanently established  with a sum of 500,000.D. in addition to the present funds of our Central college. our literary  fund has already on hand & appropriated to these purposes a sum of 700,000.D and that increasing yearly. this is in fact and substance the plan I proposed in a bill 40. years ago, but accomodated to the circumstances of this, instead of that day. I derive my present hopes that it may now be adopted from the fact that the H. of Representatives, at their last session, passed a bill, less practicable and boundlessly expensive, and therefore alone rejected by the Senate and printed for public consideration and amendment.—mine, after all may be an Utopian dream; but being innocent, I have thought I might indulge in it till I go to the land of dreams, and sleep there with the dreamers of all past and future times.
                    I have taken measures to obtain the Crested turkey, and will endeavor to perpetuate that beautiful & singular characteristic, & shall be not less earnest in endeavors to raise the Maronnier. God bless you, and preserve you long in life and health, until wearied with delighting your kindred spirits here, you may wish to encounter the great problem, untried by the living, unreported by the dead.
                    Th: Jefferson
                